Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00644-CV

                UTILITY TRAILER SALES SOUTHEAST TEXAS, INC.,
                                  Appellant

                                               v.

                           Hector L. LOZANO and Mary E. Short,
                                        Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003881 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court with instructions to sign an order
compelling arbitration and staying the pending litigation. It is ORDERED that appellant, Utility
Trailer Sales Southeast Texas, Inc., recover its costs of this appeal from appellees, Hector L.
Lozano and Mary E. Short.

       SIGNED July 19, 2017.


                                                _____________________________
                                                Marialyn Barnard, Justice